DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
                                                             Status of the Claims
3.	Claims 1-3, 5-15 are currently pending. Claims 10-15 are withdrawn as being drawn to a non-elected invention. Claims 1-3, 5-9 are currently under examination. This office action in in response to the amendment filed on 05/16/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites a residue of a reagent and indicates “/7-phenylene diisocyanate” which renders the claim indefinite as it is not clear what this structure is especially because a phenylene group does not include 7 carbon atoms. 
Concerning claim 9 the claim depends from claim 1 and indicats that the compound is chosen from the compounds of formulae IIa, IIb and mixtures there of. This renders the claim indefinite as there is not enough antecedent basis of these formulae in claim 1 from which the claim depends. There is enough antecedent basis in claim 8 however. 
Concerning claims 2-3 and 5-8 the claims are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2005/0014087 A1).
Concerning claim 1-2, 5 Nishimura teaches a monomer unit having a 2,6-dioxabicyclo[3.3.0]octane skeleton in the structure of the polymer (paragraph 0019) which is indicated to be able to  be bound to a polymer chain by an appropriate linkage group such as an ester (paragraph 0020) the 2,6-dioxabicyclo[3.3.0]octane skeleton is further indicated to be able to have a substituent which can preferably include a hydroxyl group  which may be protected by a protecting group (paragraph 0021). The hydroxy group which may be protected by a protecting group is indicated to be able to be a hydroxyl group or an substituted oxy group such as methoxy ethoxy propoxy and other C3-C4 alkoxy groups (paragraph 0021). 
Examples of the monomer used to give this monomer unit are indicated to include  (paragraph 0041)

    PNG
    media_image1.png
    172
    137
    media_image1.png
    Greyscale

Where R is a hydrogen atom or a methyl group. 
When this compound has R as a methyl group it corresponds to the claimed structure with the exception of the R1 group which is H instead of a C1-C6 linear alkyl. 
However if a substituted oxy group such as methoxy, ethoxy or propoxy (which include linear alkyl chains) is used instead of the hydroxy group then the compound corresponds with claimed compound. 
As is indicated above Nishimura teaches that preferable substituents that can be present on the  2,6-dioxabicyclo[3.3.0]octane skeleton which can preferably include a hydroxyl group  which may be protected by a protecting group (paragraph 0021). The hydroxy group which may be protected by a protecting group is indicated to be able to be a hydroxyl group or an substituted oxy group such as methoxy ethoxy propoxy and other C3-C4 alkoxy groups (paragraph 0021). 
As such the hydroxy group and the substituted oxy group such as methoxy or ethoxy which include linear alkyl groups are considered to be substantially equivalent and interchangeable with one another. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed compound has a methacrylate group resulting from the claimed R2 being methyl because Nishimura teaches that the monomer can be a methacrylate including a R group being a methyl group, and to alter the OH group of the exemplary monomer of Nishimura to be a alkoxy group including a linear alkyl group such as methoxy or ethoxy because Nishimura teaches that substituents of OH and protected OH such as methoxy and ethoxy groups are substantially equivalent and interchangeable with one another and this would provide the claimed compound structure. 
Concerning claim 3 Nishimura further s is indicated teaches that preferable substituents that can be present on the  2,6-dioxabicyclo[3.3.0]octane skeleton which can preferably include a hydroxyl group  which may be protected by a protecting group (paragraph 0021). The hydroxy group which may be protected by a protecting group is indicated to be able to be a hydroxyl group or an substituted oxy group such as methoxy (paragraph 0021).  As such the hydroxy group and the substituted oxy group such as methoxy would be considered to be substantially equivalent and interchangeable with one another. 
It would have been obvious to one of ordinary skill in the art at the time of filling to replace the OH group of the exemplary compound of Nishimura with methoxy because Nishimura teaches that teaches that substituents of OH and protected OH such as methoxy and ethoxy groups are substantially equivalent and interchangeable with one another and it would be further obvious to use a methacrylate group to give the claimed structure because Nishimura teaches that methacrylate groups can be used in the monomer structure. 
Concerning claims 6-8 Nishimura further teaches that the monomer compound includes the various stereoisomers of the monomer structure (paragraph 0041) and particularly teaches that the compound is made from an isosorbide or an isomannide (paragraph 0052) which would result in the claimed stereo isomer structure. 
It would have been obvious to one of ordinary skill in the art at the time of filling to make the compound of Nishiumura from Isosorbide or isomannide to give the claimed stereo structure because Nishiumura teaches that the compound can be made from these and further teaches that the monomer structure can be one or a mixture of the stereoisomers of the monomer. 
Concerning claim 9 Nishimura further teaches that the monomer compound includes the various stereoisomers of the monomer structure (paragraph 0041) and particularly teaches that the compound is can be made from an isosorbide (paragraph 0052) and indicates that isosorbide (meth)acrylates can be used by mixing particular stereostructures (paragrpahs 0041 and 0044-0045) which would result in the claimed stereo isomer structure. 
It would have been obvious to one of ordinary skill in the art at the time of filling to make the compound of Nishiumura from isosorbide to give the claimed stereo structure because Nishiumura teaches that the compound can be made from this compound and further teaches that the monomer structure can be one or a mixture of the stereoisomers of the monomer including those formed from isosorbide. 
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-3, 5-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Claims 1-3 and 5-9 are rejected. No claims are currently pending. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763      

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763